56 N.Y.2d 758 (1982)
In the Matter of Herbert Wein, Appellant,
v.
City of New York et al., Respondents.
Court of Appeals of the State of New York.
Decided May 13, 1982.
Norman Eric Teitler and Barry Gene Rhodes for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Elissa Hutner of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), judgment reversed, with costs, and the matter remitted to *760 Supreme Court, New York County, with directions to remand to the Fire Commissioner for imposition of an appropriate sanction under section 487a-12.0 of the Administrative Code of the City of New York. In imposing a penalty authorized by section 75 of the Civil Service Law, but not authorized by section 487a-12.0 of the Administrative Code, the commissioner acted without regard to subdivision 4 of section 76 of the Civil Service Law and, therefore, in excess of his authority.